Citation Nr: 1743153	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to nonservice-connected entitlement to nonservice-connected death pension benefits, to include special monthly pension based on a need for aid and attendance.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant alleges she is the surviving spouse of the Veteran, who served on active duty from October 1939 to June 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 denial letter from the VA Pension Management Center in St. Paul Minnesota.  Jurisdiction of the case was subsequently transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, because the appellant requested a hearing before a Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the facts of the case is in order.  The Veteran served on active duty from October 1939 to June 1950.  He died in May 1974, at the age of 53.  The immediate cause of death was terminal pulmonary edema due to severe hepatic failure, due to severe Laennec's cirrhosis of the liver.  No other medical condition was listed as a significant condition contributing to death but not resulting in the underlying cause of death.  The medical evidence of record shows that the Veteran suffered from chronic alcoholism with resulting cirrhosis and ultimately liver failure.  At the time of his death, he was service connected for the residuals of a fractured rib, with a noncompensable (0%) disability rating.  

In May 1960, the Veteran filed a claim for disability benefits.  On this claim form he indicated that the above named appellant (GD) was his second wife who he was married to from 1950 to 1956; he indicated that the marriage was terminated by divorce.  On that form he indicated that he was presently married to his third wife (FL).  

In June 1975, after the Veteran's death, a claim for DIC was filed by the Veteran's fourth wife (BJ).  On this form she specifically identified the appellant, GD, as the Veteran's second wife and FL as the Veteran's third wife, indicating that all the Veteran's prior marriages had been terminated by divorce.  In support of her DIC claim, BJ submitted copies of supporting documentation including a copy of her marriage certificate showing that she and the Veteran were married in December 1965.  

In January 2013, the appellant filed her claim on a VA Form 21-534.  In block 23c she indicated that she was married to the Veteran from February 1950 to December 1956 and that the marriage ended in divorce.  Subsequently, she has asserted that she was not divorced from the Veteran but merely separated, and that as such she is a surviving spouse, a valid claimant, and entitled to benefits.  Basically, the evidence shows that the appellant filed a claim four decades after the death of the Veteran, and over half a century after she lived with the Veteran, asserting that she is the surviving spouse of the Veteran despite evidence of divorce and two intervening marriages on the part of the Veteran.  While the initial denial letter indicated that the reason for denial of the claims was that the appellant was not a valid claimant, the subsequently issued statement of the case (SOC) and supplemental statement of the case (SSOC) adjudicate the claims on the merits.  

The appellant has properly executed the necessary form to be represented by the Texas Veterans Commission.  Because her claim was initially adjudicated by VA Pension Management Center in St. Paul, Minnesota, no VA Form 646 (Statement of Accredited Representative in Appealed Case) was solicited because she requested a Board Hearing.  She failed to report for the hearing, but no Form 646 has been obtained.  

An appellant is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2016).  The United States Court of Appeals for the Federal Circuit has held that VA appellants have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  In fact, denial of the right to representation is one of the reasons for which a Board decision can be vacated.  38 C.F.R. § 20.904 (2016).  

Again, a review of the evidence of record reveals that the Texas Veterans Commission was not asked and did not submit a VA Form 646 possibly because they are not located at the Pension Center in Minnesota.   However, the appellant's file is entirely electronic.  It is possible for the controlling RO/Pension Center to email the representative, have the representative review the file remotely, and submit the necessary VA Form 646 electronically to the file for review.  In order to preserve the appellant's due process rights, her representative must be given an opportunity to review the record and provide argument in response to the denial of the claim.  Therefore, the Board finds that a remand is necessary to obtain a VA Form 646 from the representative.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Texas Veterans Commission an opportunity to provide a VA Form 646 or its equivalent on behalf of the appellant. 38 C.F.R. § 20.600 (2016).

2.  Readjudicate the appeal with consideration of the issue of whether the appellant is a valid claimant for benefits.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and her representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

